82 F.3d 424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mario FLORES-RIVERA, Defendant-Appellant.
No. 95-50448.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Mario Flores-Rivera appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(b)(2).   Flores-Rivera contends that the district court erred by refusing to depart downward pursuant to U.S.S.G. § 5K2.0 based on Flores-Rivera's reliance on written representations by the INS regarding maximum penalties for illegal reentry and based on family circumstances--namely, that Flores-Rivera was the only person who could help his mother who was very ill.


3
To the extent that Flores-Rivera sought departure based on detrimental reliance on INS misinformation, the district court properly refused to depart on that basis.  See United States v. Sanchez-Montoya, 30 F.3d 1168, 1169 (9th Cir.1994);  Ullyses-Salazar, 28 F.3d 932, 936-37 (9th Cir.1994).


4
To the extent that Flores-Rivera sought departure based on extreme family circumstances, there is no indication in the record that the district court believed it lacked authority to depart on that basis, and we therefore lack jurisdiction to review its discretionary decision not to depart.  See United States v. Garcia-Garcia, 927 F.2d 489, 490-91 (9th Cir.1991).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3